Citation Nr: 0639054	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  03-21 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from November 1993 until March 
1996.  He also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.

The Board notes that at his September 2006 hearing before the 
undersigned, the veteran indicated that his correct current 
address is 215 Sullivan Street.  It is noted that the last 
supplemental statement of the case, and even the notice of 
the September 2006 hearing itself, were sent to an old 
address at 1412 Knapp Street.  The veteran explained that he 
found out about his hearing because his letter mistakenly was 
sent out in a mailing to another veteran who then contacted 
the veteran and forwarded the mail along.  Therefore, it is 
noted that care should be exercised to ensure that future 
mailings are directed to the address most recently provided 
by the veteran, at 215 Sullivan Street. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Following a review of the record, the Board determines that 
additional development is required in order to satisfy VA's 
duty to assist the veteran in the development of his claim.  
Specifically, it is noted that the veteran has reported that 
he received treatment in 2001 at Riverside Memorial Hospital 
in Waupaca, Wisconsin.  He submitted a VA 21-4142 in July 
2002, authorizing VA to obtain records from that facility.  
In letters dated in September 2002 and March 2003, VA 
informed the veteran that Riverside Memorial Hospital charges 
for records and that he should procure the documents himself.  
However, VA's contact with the private hospital is not 
documented in the claims file.  Indeed, neither a VA letter 
to Riverside, nor a response from that facility is associated 
with the record.  As such, another attempt should be made to 
obtain these records directly from Riverside Memorial 
Hospital.  

It is also observed that the veteran has not been afforded a 
VA examination to ascertain the etiology of his current lung 
condition.  Because post-service VA records reflect current 
complaints and treatment for lung and respiratory problems, 
and because the service medical records show multiple 
complaints of chest pain, the Board finds that an examination 
is necessary under 38 U.S.C.A. §5103A(d)(2).  

Finally, it is noted that the most recent VCAA notice letter 
sent to the veteran was dated in July 2002.  As VA's 
obligations under the VCAA have been extensively 
reinterpreted since that time, another notice letter should 
be sent reflecting such changes.



Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006), Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159, and any 
other applicable legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
service connection claim and inform him 
of the division of responsibility between 
him and VA in producing or obtaining that 
evidence or information.  The veteran 
should also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  He should also be 
provided notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  Once all appropriate authorization 
has been obtained from the veteran, 
contact the records office at Riverside 
Memorial Hospital in Waupaca, Wisconsin, 
and request all treatment records of the 
veteran dated in 2001.  A copy of this 
request letter must be associated with 
the claims file, along with any response 
received.  If the facility fails to 
respond, or if a negative search results, 
such must be clearly noted in the record.  
The veteran must be apprised of any 
negative search and instructed to attempt 
to obtain the records himself.  
  
3.  Schedule the veteran for a VA 
respiratory examination.  Any necessary 
tests should be performed and all 
diagnoses should be noted.  Should a 
current diagnosis or diagnoses be 
established, then the examiner should 
offer an opinion as to whether it is at 
least as likely as not that such 
diagnosis or diagnoses are causally 
related to active service.  Any opinions 
should be accompanied by a clear 
rationale consistent with the evidence of 
record.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



